Case 2:16-cv-04305-TJH-RAO Document 212 Filed 01/02/20 Page 1 of 4 Page ID #:14673



   1   AL MOHAJERIAN, CSBN 182013
       ANN ANOOSHIAN, CSBN 170264
   2   MOHAJERIAN, A Professional Law Corp.
       1901 Avenue of the Stars, Suite 1100
   3   Los Angeles, California 90067
       Tel: (310) 556-3800/Fax: (310) 556-3817
   4   Email: al@mohajerian.com; ann@mohajerian.com

   5   Attorneys for Defendants X17, Inc. and Francois Navarre

   6
                                     UNITED STATES DISTRICT COURT
   7
                                    CENTRAL DISTRICT OF CALIFORNIA
   8
                                             WESTERN DIVISION
   9

  10

  11   HAKOP ARSHAKYAN, an individual,                           CASE NO.: 2:16-CV-04305-TJH-RAO
       MAXIMILIANO LOPES, an individual,
  12   ROBERTO MACIEL, an individual,                            Assigned for all purposes to Hon. Terry J. Hatter,
       SANDRO RODRIGUES, an individual,                          Jr. Dept 9B
  13
                                              Plaintiff,         DECLARATION OF ANN ANOOSHIAN
  14                                                             IN RESPONSE TO OBJECTIONS TO
                              vs.                                EVIDENCE SUBMITTED WITH REPLY
  15                                                             BRIEF AND WITH DEFENDANTS’
       X17, INC., a California corporation, FRANCOIS             APPLICATION TO FILE UNDER SEAL
  16   NAVARRE, an individual,
                                                                 [Concurrently filed with Application to File Under
  17                                          Defendants.        Seal and Proposed Order]

  18                                                             Application Filed: January 2, 2019
                                                                 Pending Hearing Date: January 6, 2020
  19                                                             Time: Under submission
                                                                 Dept: 9B
  20
                                                                  Pretrial conference date: March 16, 2020
  21

  22

  23   I, Ann Anooshian, declare the following:

  24         1.       I am an attorney at law duly licensed to practice before all the Courts of the State of

  25   California. I am an associate of MOHAJERIAN, A Professional Law Corporation, and attorney of record

  26   for the Defendants X17 and FRANCOIS NAVARRE (“Defendants”) in the above-captioned matter. I

  27   submit this declaration in support of the application to file under seal, the bank statements of Plaintiff
  28   submitted with Defendants’ Reply Brief as rebuttal evidence, to reflect deposits made from 2012 through


                                               Declaration of Ann Anooshian
                                                            -1–
Case 2:16-cv-04305-TJH-RAO Document 212 Filed 01/02/20 Page 2 of 4 Page ID #:14674



   1   2016 from X17, Backgrid (and its predecessor entities) and other licensing agencies, in support of
   2   Defendants’ motion to vacate this court’s ruling finding Plaintiffs were ‘employees’ of X17. I have
   3   personal knowledge of the following, and if called upon as a witness, I will testify to the following facts.
   4          2.       Plaintiffs REDACTED the bank statements of Plaintiff Arshakyan and Maciel. It will
   5   become immediately apparent to the Court upon review of the redacted bank statements and cancelled
   6   checks that similar payments were made from agencies other than X17, Inc.
   7          3.       PLAINTIFFS HAVE REDACTED OTHER DEPOSITS. IN THE OBJECTIONS TO
   8   DEFENDANTS’ APPLICATION TO FILE UNDER SEAL, PLAINTIFFS ARGUE THAT THE
   9   EXHIBITS SHOW ONLY PAYMENTS FROM X17, INC. THIS IS BECAUSE PLAINTIFFS
  10
       REDACTED OTHER PAYMENTS/AGENCIES.
  11
              4.       These bank statements were submitted to be filed under seal to demonstrate not only that
  12
       other agencies paid Plaintiffs but to demonstrate that payments were made also by X17, Inc. in such a
  13
       manner and on such dates that would evidence the purchase of photos, rather than an employment
  14
       arrangement. For instance looking at page 58 of Exhibit 102 - Arshakyan’s June 1, 2015 bank statement
  15
       – there are eight payments within thirty days: June 1, June 3, June 10, June 15, June 16, June 22, June 25
  16
       and June 30, 2015. See, Docket no. 202, Exhibit 102 to Application to file under seal. A similar example
  17
       is present on page 68 of Arshakyan’s bank statements for the month of November 2015 where seven
  18
       deposits are made sometimes one or two days apart.
  19
              5.       Looking at page 204 of Exhibit 102 cancelled checks for $6500.00 and $5000.00, made
  20
       five days apart, to Plaintiff Maciel on October 15 and 20, 2012. This is not indicative of an employment
  21
       arrangement, particularly where other agencies have also made payments. Page 205 of Exhibit 102 also
  22
       depicts payments on consecutive days, November 17 and November 18, 2012. And page 206 shows
  23
       $7000.00 and $5000.00 both on December 15, 2012. Exhibit 102 to Application to file under seal.
  24
              6.       The relevance of these bank statements and cancelled checks is they provide clear
  25
       evidence of purchases of photos (THE COURT NOTES THE MEMO PORTIONS OF CHECKS ARE
  26
       REDACTED BY PLAINTIFFS).
  27
              7.       The deposits reflected in the bank statements are submitted to this court, to demonstrate
  28
       that Plaintiffs were not employees and did not work full time or even part time for X17 – that they were

                                                Declaration of Ann Anooshian
                                                             -2–
Case 2:16-cv-04305-TJH-RAO Document 212 Filed 01/02/20 Page 3 of 4 Page ID #:14675



   1   compensated from varying agencies throughout the years 2012 to 2016 upon the sale of photos to licensing
   2   agencies – sometimes two or three agencies depositing money the same day for photos purchased from
   3   Plaintiffs Maciel and Arshakyan.
   4         8.       THE COURT WILL NOTE THAT PLAINTIFFS HAVE PRODUCED ONLY
   5   REDACTED VERSIONS OF THE BANK STATEMENTS OF ARSHAKYAN WHICH REDACT THE
   6   NAMES OF OTHER LICENSING ENTITIES WHO DEPOSITED SUMS FOR THE PURCHASE OF
   7   PHOTOS; AND REDACTED CHECKS TO MACIEL IMAGES WHICH WOULD PRESUMABLY
   8   SHOW THE PHOTOS PURCHASED IN THE MEMO.
   9         I declare under penalty of perjury under the laws of the State of California and the laws of the
  10
             United States that the foregoing is true and correct.
  11
       Dated January 2, 2020                  ___/s / Ann Anooshian________
  12                                                  Ann Anooshian, Declarant
  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


                                               Declaration of Ann Anooshian
                                                            -3–
Case 2:16-cv-04305-TJH-RAO Document 212 Filed 01/02/20 Page 4 of 4 Page ID #:14676



   1                                             CERTIFICATE OF SERVICE

   2                                              Arshakyan et al v. X17 et al
                                     US District Court case no. 2:16 -CV-04305-TJH-RAO
   3

   4   STATE OF CALIFORNIA                        )
                                                  ) ss.
   5   COUNTY OF LOS ANGELES                      )

   6            I am employed in the county of LOS ANGELES, State of California. I am over the age of 18 and not a
       party to the within action; my business address is: 1901 Avenue of the Stars, Suite 1100, Los Angeles, CA 90067.
   7
               On January 2, 2020, I served the foregoing document described as DECLARATION OF ANN
   8   ANOOSHIAN in this action _x_ by placing __ the original _x_ a true copy thereof enclosed in sealed envelopes
       addressed as follows:
   9

  10                    Sean Kneafsey, Esq.                                     Jeremy Pasternak, Esq.
                     The Kneafsey Firm, Inc.                                Law Offices of Jeremy Pasternak
  11               800 Wilshire Blvd Suite 710                                 445 Bush St, Sixth Floor
                      Los Angeles, CA 90017                                    San Francisco, CA 94108
  12            Email skneafsey@kneafseyfirm.com                             Email jdp@pasternaklaw.com
  13                      Greg Durbin, Esq.
                             Laura Wolfe
  14            McCormick, Bartow, Sheppard, LLP
                          7647 N. Fresno St.
  15
                          Fresno, CA 93720
             Email: greg.durbin@mccormickbarstow.com
  16

  17

  18   _X_     BY U.S. MAIL I caused said envelope to be deposited in the U.S. Mail, as follows: I am “readily
               familiar” with the firm’s practice of collection and processing correspondence for mailing. Under that
  19           practice, it would be deposited with the U.S. Postal Service on that same day, with postage thereon fully
               prepaid, at Los Angeles, California, in the ordinary course of business. I am aware that, on motion of the
  20           party served, service is presumed invalid if the postal cancellation date or postage meter date is more than
               one day after the date of deposit for mailing in this affidavit.
  21
       _        BY EMAIL OR ELECTRONIC TRANSMISSION:                         As a courtesy, I caused the DOCUMENTS to
  22           be sent to the person[s] at the email addresses listed above. I did not, within a reasonable time after the
               transmission, receive any electronic message or other indication that the transmission was unsuccessful.
  23
       Executed on January 2, 2020 at Los Angeles, California. 0
  24
               I declare under penalty of perjury under the laws of the State of California that the above is true and
  25           correct.

  26                                              _/s/ Anna Contreras___________________
                                                  Anna Contreras
  27

  28


                                                   Declaration of Ann Anooshian
                                                                -4–
